Citation Nr: 1504504	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-13 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating higher than 20 percent for radiculopathy of the right lower extremity.

4.  Entitlement to an initial rating higher than 40 percent for degenerative changes of the lumbar spine.

5.  Entitlement to an effective date earlier than September 14, 2011 for the grant of service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to an effective date earlier than September 14, 2011 for the grant of a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Valerie Metrakos, Attorney


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to August 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from May 2011, July 2011, November 2011, and December 2012, rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issues of entitlement to service connection for right ear hearing loss, entitlement to service connection for tinnitus, and entitlement to an effective date earlier than September 14, 2011 for the grant of TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to an initial rating higher than 20 percent for radiculopathy of the right lower extremity.

2.  In March 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to an initial rating higher than 40 percent for degenerative changes of the lumbar spine.

3.  A claim for service connection for PTSD was submitted in January 2010 and was denied in a May 2010 rating decision.  The Veteran did not complete an appeal, nor has he filed a claim for revision of the May 2010 denial of service connection based upon CUE, and the decision became final.
 
4.  In communication on September 14, 2011, the Veteran submitted a claim for entitlement to service connection for PTSD.

5.  No communication received from the last final decision in May 2010 to September 14, 2011, may be interpreted as an informal claim of entitlement to service connection for PTSD.
 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an initial rating higher than 20 percent for radiculopathy of the right lower extremity, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).
 
2.  The criteria for withdrawal of the appeal for entitlement to an initial rating higher than 40 percent for degenerative changes of the lumbar spine, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

3.  The criteria for an effective date earlier than September 14, 2011 for the grant of service connection for PTSD are not met.  38 U.S.C.A. § 5110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as effective date of service connection, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) concerning the downstream issue if the disagreement is not resolved. 

The Veteran received a SOC in December 2012 citing the applicable statutes and regulations governing the assignment of an effective date for service connection and discussing the reasons and bases for not assigning an earlier effective date in this case.

The VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are post-service treatment records, Social Security records, and VA examinations.  Virtual VA records have been reviewed.  There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.

II.  Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn the claims for entitlement to an initial rating higher than 20 percent for radiculopathy of the right lower extremity and entitlement to an initial rating higher than 40 percent for degenerative changes of the lumbar spine.  See March 2014 statement.  Therefore, there remains no allegation of errors of fact or law for appellate consideration. 

Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

III.  Entitlement to an Effective Date Earlier than September 14, 2011 for the Grant of Service Connection for PTSD

The Veteran seeks an effective date earlier than September 14, 2011 for the grant of service connection for PTSD.  He asserts the effective date should be in January 2010, when he first submitted an application for entitlement to service connection for PTSD.

The Board notes the Veteran first submitted a claim for PTSD in January 2010.  Entitlement to service connection for this disorder was denied in a May 2010 rating decision.  The Veteran did not appeal the decision, and as such, it became final.

In September 2011, the Veteran submitted a claim for PTSD.  The RO granted the claim in a November 2011 rating decision, effective September 14, 2011.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995)).

The Board notes that while the Veteran has disagreed with the effective date assigned for the grant of service connection, he has not filed a motion for revision on the basis of clear and unmistakable error (CUE) with regard to the May 2010 rating decision that denied service connection.  As no CUE has been alleged in the unappealed prior decision, this decision is final and the date of the claim for service connection necessarily must be after the date of the last final decision in May 2010.  See 38 C.F.R. §§ 3.105, 3.400.

The Board has also considered whether any evidence of record prior to September 14, 2011 could serve as an informal claim, in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155. 

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to reopen his claim for service connection for PTSD.  However, after the May 2010 rating decision, although the Veteran submitted information regarding claims for other disorders, he did submit any evidence indicating an intent to reopen his PTSD claim until September 2011. 

The Board notes that the Veteran has asserted that he submitted new and material evidence in the form of VA treatment records during the one-year period prior to the May 2010 decision becoming final.  He also asserts that an earlier effective date should be assigned based on the change in PTSD regulations allowing his stressors to be verified.

VA regulations, specifically 38 C.F.R. § 3.156(b), provide that evidence received within the one year period prior to the decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period.  In Jennings v. Mansfield, 509 F.3d 1362, 1368, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a claim becomes final and subject to a motion to reopen only after the period for appeal has run.  Any interim submissions before finality must be considered by VA as part of the original claim."

In this case, the Veteran was notified of the May 2010 denial in May 2010.  The VA treatment records were received by the VA and associated with the claims file in June 2011, after the one-year period had passed, thereby making the May 2010 final.  Regardless, these records are considered to have been in VA's constructive possession at the time of the May 2010 denial.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA records are considered part of the record on appeal since they are within VA's constructive possession even if not associated with the claims folder).  The Board notes that the May 2010 denial was due to a lack of evidence demonstrating the Veteran had a current diagnosis of PTSD based on established in-service stressors.  Unfortunately, the VA treatment records associated with the file in June 2010 do not contain evidence of a PTSD diagnosis based on established in-service stressors.

Regarding the assertion that the change in requirements for establishing service connection for PTSD should entitle the Veteran to an earlier effective date, the Board notes that on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  

However, the amended regulation, 38 C.F.R. § 3.304(f)(3), does not provide a basis for awarding an effective date earlier than July 13, 2010 for PTSD claims based on stressors involving "fear of hostile military or terrorist activity."

Indeed, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  Under these provisions, the claimant must have met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and have been continuously eligible from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).  In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  For claims received more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of the request for review.  Id.

However, the Supplementary Information in the announcement of the Final Rule indicated that "VA will not apply the rule to claims that were finally denied before the effective date of the rule unless new and material evidence is submitted," and "The change in the evidentiary standard for establishing occurrence of an in-service stressor would not constitute a basis on which to reopen a finally denied claim for service connection for PTSD because it is procedural in nature and does not effect a substantive change in the law governing service connection for disabilities."  75 Fed. Reg. at 39851.  

Furthermore, VBA Training Letter 10-05 (July 16, 2010) provides: "To reopen a claim under new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor - 'fear of hostile military or terrorist activity' - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to 'hostile military or terrorist activity."

In view of the above, although the new PTSD regulation liberalizes, in particular circumstances, the evidentiary standard for establishing an in-service stressor, it is not a liberalizing change for effective date purposes.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a); but see Ervin v. Shinseki, 24 Vet. App. 318 (2011).  Rather, the appropriate effective date should be determined under the general rule for effective dates, as applied above.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

In sum, the presently assigned effective date of September 14, 2011, is appropriate and there is no basis for an award of service connection for PTSD prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an initial rating higher than 20 percent for radiculopathy of the right lower extremity is dismissed.

Entitlement to an initial rating higher than 40 percent for degenerative changes of the lumbar spine is dismissed.

Entitlement to an effective date earlier than September 14, 2011 for the grant of service connection for PTSD is denied.


REMAND

The Veteran seeks entitlement to service connection for right ear hearing loss and for bilateral tinnitus.  He also seeks entitlement to an earlier effective date for the grant of TDIU.

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Importantly, the Veteran's enlistment examination from June 1966 noted that the Veteran had defective hearing.  Because defective hearing was noted at the time of the enlistment examination, the presumption of soundness does not attach for that disorder. 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1153, 1137; 38 C.F.R. § 3.306(a). 

The Veteran's separation examination reveals that the Veteran's right ear hearing loss did increase in severity, as compared to the June 1966 enlistment examination.  See June 1966 enlistment examination, July 1970 separation examination.

However, to date, a medical opinion has not been obtained that discusses whether the increase the Veteran's right ear hearing loss during service was due to the natural progress of the disease.  As such, the Board finds a remand is necessary to obtain a medical opinion.

Regarding the Veteran's claim for tinnitus, the Board is required to consider all issues raised either by the claimant or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

The Board notes that, to date, no medical opinion has been obtained regarding whether the Veteran's claimed tinnitus is proximately due to or aggravated by his service-connected left ear hearing loss.  A remand is necessary to obtain a medical opinion.

The Board finds that the Veteran's claim for entitlement to an earlier effective date for the grant of TDIU is intertwined with the pending appeal on right ear hearing loss and tinnitus.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, a decision on this claim is being deferred pending completion of the development ordered on remand to avoid piecemeal adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Send a new VCAA notice letter to the Veteran.  Notice regarding secondary service connection must be included.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for the awards of disability benefits.

The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.
 
3.  Obtain a medical opinion regarding the Veteran's right ear hearing loss.  If deemed necessary by the examiner, afford the Veteran a VA examination for his right ear hearing loss.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records including the June 1966 enlistment examination and July 1970 separation examination, and offer comments and an opinion on the following:

Please offer an opinion as to whether the pre-existing right ear hearing loss was aggravated (i.e., an increase in severity) during service, and if so, whether any increase was clearly and unmistakably due to the natural progress of the condition. 

Please note: clear and unmistakable evidence means that the evidence cannot be misinterpreted and misunderstood, i.e., it is undebatable.

In rendering these opinions, the examiner should consider the Veteran's statements regarding the onset of his disorder and the symptoms that occurred during service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.
 
4.  Obtain a medical opinion regarding the Veteran's tinnitus.  If deemed necessary by the examiner, afford the Veteran a VA examination for tinnitus.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner must review the claims file.  The examiner should provide the following:

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent probability):

a)  that the Veteran's tinnitus had an onset during service, or is causally or etiologically due to service;

b)  that the Veteran's tinnitus is proximately due to OR aggravated (a permanent increase in severity beyond natural progress) by his hearing loss.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. 

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  

An appropriate period of time should be allowed for response.

6.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


